Citation Nr: 0603891	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  95-41 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for a residual scar, 
following surgical excision of a lipoma and adenoid cystic 
carcinoma of the left parotid submandibular area, currently 
evaluated 10-percent disabling.  

2.  Entitlement to a separate compensable rating for 
incomplete paralysis of the left facial nerve.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to May 
1975.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied a compensable rating for a 
postoperative scar following surgical excision of a lipoma.  
A more recent decision increased the rating for this 
disability to 10 percent, retroactively effective from the 
date of receipt of the veteran's claim for a higher rating.  
He wants an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  And based on his reported symptoms, he also 
is requesting a separate compensable rating for incomplete 
paralysis of a left facial nerve.  

The Board has twice remanded this case to the RO for further 
development and consideration - initially in November 2000 
and more recently in March 2005.


FINDINGS OF FACT

1.  The postoperative scar at issue is hyperpigmented, but 
well healed, non-tender, and does not cause any limitation of 
function in the area where it is situated.  It measures 6.8cm 
along the jaw line, turned 90 degrees superiorly along the 
neck for 2.6cm, and then turned 90 degrees posteriorly for 
another 3.5cm across the pre-auricular area.  

2.  The left facial nerve paralysis the veteran has as a 
residual of the excision of a lipoma and adenoid cystic 
carcinoma of the left parotid submandibular area is 
manifested by pain and decreased sensation, equivalent to 
moderate incomplete paralysis.  




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 10 
percent for the postoperative scar, as a residual of the 
excision of the lipoma and adenoid cystic carcinoma of the 
left parotid submandibular area.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, and 4.118, 
Code 7800 (2005).  

2.  The criteria, however, are met for a separate 10 percent 
rating for the left facial nerve paralysis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.10, and 4.124a, Code 8307 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 



In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the August 1995 statement of the case, the various 
supplemental statements of the case, and a March 2005 RO 
letter to the veteran - in particular, he has been apprised 
of the VCAA, the laws and regulations governing his claims, 
the evidence he must supply, and the evidence that VA would 
attempt to obtain on his behalf.  Thus, he may be considered 
to have been advised to submit any pertinent evidence in his 
possession.  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005).  Also, the records of his VA treatment through 
December 2004 have been obtained, and he has been afforded 
several VA compensation examinations - including to assess 
the severity of the disabilities in question, which is the 
dispositive issue.  He has not identified any additional 
evidence not already on file that is obtainable.  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the 
Board finds that the duty to assist also has been met.

As well, the Board has considered the Court's holding in 
Pelegrini II that VCAA notice, to the extent possible, should 
be provided to a veteran before any initial unfavorable 
agency of original jurisdiction (AOJ, i.e., RO) decision.  
Here, the RO initially considered the claims on appeal prior 
to the passage of the VCAA and the modifications to 38 
U.S.C.A. § 5103(a) therein.  Consequently, since that initial 
adjudication occurred before the VCAA even existed, the RO 
could not possibly have complied with the terms of this law.  
And in Pelegrini II, the Court clarified that, in these type 
situations, VA does not have to vitiate the decisions that 
occurred before enactment of the VCAA and start the whole 
adjudicatory process anew, as if those decisions were never 
issued.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  And since that initial decision and the 
passage of the VCAA, the RO has provided notice to the 
veteran of the laws and regulations governing his claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain for him, as has already been 
discussed above.  Also bear in mind his claim was 
reconsidered on several occasions following the submission of 
additional evidence, most recently in October 2005, in light 
of the additional development performed subsequent to the 
Board's March 2005 Remand.  So the Board finds no evidence of 
prejudicial error in proceeding to a decision on the merits 
at this juncture.  See Mayfield, supra (discussing how VCAA 
timing errors can be effectively cured so as to still permit 
the veteran to have an opportunity to participate 
meaningfully in the processing of his claims by VA).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations that are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  But VA's General Counsel 
has held that, if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which in turn provides 
that VA may, if warranted by the facts of the claim, award a 
benefit based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  See 
VAOPGCPREC 7-2003, VAOPGCPREC 3-2000, and VAOPGCPREC 7-2000.  
See, too, 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  The 
Board is bound by those rulings, as the General Counsel is 
the Chief Legal Officer of the Department.  38 U.S.C.A. 
§ 7104(c).

In August 2002, VA revised the criteria for evaluating skin 
disorders - including those involving residual scars.  The 
criteria that were previously in effect provided that 
superficial scars that are poorly nourished, with repeated 
ulceration, and superficial scars that are tender and painful 
on objective demonstration warrant a 10 percent evaluation.  
Other scars are rated on the degree of limitation of function 
of the affected part.  38 C.F.R. § 4.118, Codes 7803, 7804, 
7805.  Scars of the head, face or neck that are only slightly 
disfiguring warrant assignment of a noncompensable 
evaluation.  A 10 percent rating is to be assigned if a scar 
is moderately disfiguring.  The appropriate rating may be 
increased when there is marked discoloration or color 
contrast.  Code 7800.  

The criteria that became effective in August 2002 provide as 
follows:  

Under Code 7800, disfigurement of the head, face, or neck 
warrants a 10 percent evaluation, with one characteristic of 
disfigurement.  A 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or two or three characteristics of disfigurement.  
A 50 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or four 
or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
six or more characteristics of disfigurement.



The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  a scar five or more 
inches (13 or more cm.) in length; a scar at least 
one-quarter inch (0.6 cm.) wide at its widest part; surface 
contour of a scar that is elevated or depressed on palpation; 
a scar that is adherent to underlying tissue; skin that is 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture that is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); skin that is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  It is also noted 
that consideration should be made of unretouched color 
photographs when evaluating under these criteria.

Under Diagnostic Code 7801, scars, other than on the head, 
face, or neck, that are deep or that cause limitation of 
motion warrant a 10 percent evaluation for an area or areas 
that exceed six square inches (39 sq. cm.); a 20 percent 
evaluation is assigned for an area or areas exceeding 12 
square inches (77 sq. cm.); a 30 percent evaluation is 
warranted for an area or areas exceeding 72 square inches 
(465 sq. cm.); and a 40 percent evaluation is appropriate for 
an area or areas exceeding 144 square inches (929 sq. cm.).  

Under Code 7802, scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are to be rated as follows:
For an area or areas of 144 square inches (929 sq. cm.) or 
greater, a 10 percent rating is appropriate.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Under Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Code 7805 provides for rating scars on limitation of function 
of the affected part.  

The Board notes that the basic service-connected disability 
is actually "residuals of excision of a lipoma and 
subsequent adenoid cystic carcinoma of the left parotid 
submandibular area."  Previously, the only rated 
manifestation has been a scar.  However, in light of the 
veteran's reported symptoms, the Board has undertaken 
development to determine whether some of those symptoms might 
constitute separately ratable manifestations.  Specifically, 
in addition to an examination to determine the ratable 
impairment due to the scar, a neurological examination has 
been conducted to describe any local neurological residuals 
of the surgery or other treatment, if any.  

The medical evidence shows the veteran's complaints have 
remained relatively constant throughout the appeal period, 
including at a March 1996 personal hearing before a Hearing 
Officer at the RO.  He says that he experiences constant pain 
over much of the left side of his face and neck, as well as 
decreased sensation along this area.  On VA examination in 
June 1995 it was noted that the left submandibular scar was 
nontender to palpation, did not cause any limitation of 
function (decreased range of motion in the cervical 
articulation), and was non-disfiguring.  

A VA examiner in August 1997 described the scar as 8cm long 
by 2-3cm wide, slightly hyperpigmented, "not quite 
disfiguring," and producing no limitation of function; that 
examiner also noted slight left facial nerve paralysis, as 
well as a 4cm x 2cm movable, tender lump along the inferior 
edge of the posterior mandible.  The lump was also visible on 
color photographs that accompanied the examination report.  
Treatment records show the lump was a lipoma and that it was 
excised via an intra-oral route later in August 1997.  A 
rating decision subsequently included the lipoma excision in 
the service-connected disability.  

In January 2002, a VA cranial nerve examiner noted the 
veteran's complaint that his entire face was numb.  The 
examiner indicated there was some loss to tactile stimulation 
in the left neck and temporomandibular areas, which he 
related to either the previous surgery or the subsequent 
radiation treatment.  He diagnosed partial left facial nerve 
paralysis.  

A VA examiner in April 2003, however, stated there was no 
facial palsy.

The most comprehensive examination of the service-connected 
disability in recent years was conducted in April 2005.  That 
examiner recorded the veteran's complaint that the scar was 
painful all the time.  The veteran rated the pain as 6/10.  
He also reported that his left cheek was completely numb, 
although it had improved after he had started receiving 
vitamin B-12 injections.  He indicated that he used a TENS 
unit at times for the pain, but that it was only somewhat 
helpful.  The scar was well healed and measured 6.8cm along 
the jaw line, turned 90 degrees superiorly along the neck for 
2.6cm, and then turned 90 degrees posteriorly for another 
3.5cm across the pre-auricular area.  The examiner stated the 
scar was nearly undetectable in the pre-auricular area, but 
that there was hyperpigmentation  of the submandibular 
portion.  Some asymmetry of the posterior mandible was noted, 
with the right side being less full; the examiner noted, 
however, that the asymmetry was not very noticeable and not 
cosmetically disfiguring.  There was good motion of the 
mandible, tongue, cheek, lips, and eyebrows, although the 
veteran complained of pain on full opening of the mouth.  The 
scar was not ulcerated or adherent to underlying tissues.  
The examiner commented that the scar was not cosmetically 
unattractive or disfiguring.  Finally, it was noted the 
veteran seemed to have loss of sensation in the left side of 
his face, cheek, neck, forehead, and chin.  



Applying the criteria that were in effect prior to August 
2002 to the above-cited medical evidence, a compensable 
rating for the veteran's scar is not warranted under Codes 
7803, 7804, or 7805, inasmuch as the scar has always been 
reported to be well-healed, non-tender, and not productive of 
any limitation of function.  However, although examiners 
generally have characterized the scar as not more than 
slightly disfiguring, warranting a noncompensable (0 percent) 
evaluation, Code 7800 indicates the rating should be 
increased due to the also documented hyperpigmentation.  
Accordingly, a 10 percent rating, but no more, is appropriate 
for the scar throughout the appeal period - based on the old 
rating criteria.

Under the revised criteria, a compensable evaluation is not 
warranted under Codes 7803, 7804, or 7805, again because 
there is no evidence the scar is other than well healed, non-
tender, and productive of no limitation of function.  In 
addition, a compensable rating is also not warranted under 
revised Code 7802 inasmuch as the total area of the 
superficial scar is very small, not even approaching 
144 sq. cm.

Revised Code 7800 provides several objective criteria for 
determining relative disfigurement due to a scar on the head, 
face, or neck.  In the veteran's case, the only 
characteristic that applies is the length of the scar.  
Although the scar measured 12.9cm in April 2005, the Board 
will afford the veteran the benefit of the doubt and find 
that the 13cm requirement is met.  Nevertheless, with only 
one characteristic being met, not more than a 10 percent 
rating is warranted.  And while, as mentioned, the scar has 
been noted to also be hyperpigmented, the characteristic for 
hyperpigmentation requires that the hyperpigmented area be at 
least 6 square inches.  Here, the veteran's scar is 
approximately 5 inches long, it is very thin.  Accordingly, 
the scar has neither that characteristic nor any other, and 
so the criteria for a 30 percent rating under Code 7800 are 
not met.  

Thus, a 10 percent rating, but no more, is warranted for the 
veteran's scar throughout the appeal period under either the 
old or revised rating criteria.  And because a 10 percent 
rating is already in effect for the scar, no higher schedular 
rating may be assigned.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes the regular schedular 
standards adequately describe and account for the veteran's 
disability level.  There is no indication he has ever been 
hospitalized for treatment of his scar since his separation 
from military service.  Neither does the record reflect 
marked interference with his employment - meaning above and 
beyond that contemplated by his current rating.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  So there simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In addition, however, the Court has held that separate 
evaluations for different manifestations due to a single 
disability do not violate the prohibition against pyramiding, 
38 C.F.R. § 4.14 (2005).  The critical element is that none 
of the symptomatology for any one of the disorders is 
duplicative of or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Several examiners have diagnosed slight left facial nerve 
paralysis as the cause of the decreased sensation the veteran 
has reported for many years.  While an examiner in April 2003 
stated there was no facial palsy, the most recent examiner 
noted the veteran seemed to have loss of sensation, although 
he did not specifically diagnose facial nerve paralysis.  
Nevertheless, affording the veteran the benefit of the doubt 
on this point, see 38 C.F.R. § 4.3, the Board finds that he 
does have slight left facial nerve paralysis as a residual of 
his service-connected disability.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



The rating schedule provides that moderate incomplete 
paralysis of the facial nerve is to be rated 10 percent, 
depending upon relative loss of innervation of facial 
muscles.  38 C.F.R. § 4.124a, Code 8207.  Further, neuralgia 
of a cranial nerve, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(2005).  

Although no examiner has characterized the veteran's facial 
nerve paralysis, manifested by decreased sensation, as more 
than slight, the Board recognizes that his primary complaint 
through the years has related to constant, severe facial 
pain.  Further, some examiners have appeared to give his pain 
complaints less credence, in light of the fact that he has at 
times complained of pain throughout his body.  In any event, 
again affording him the benefit of the doubt, the Board finds 
that his facial pain is a component of his facial nerve 
paralysis.  This, in turn, means his manifestations are 
equivalent to moderate incomplete left facial nerve 
paralysis, warranting a separate 10 percent rating on that 
basis and no more.  

The Board believes the regular schedular standards applied as 
to this issue also adequately describe and provide for the 
veteran's disability level.  There is no evidence he has ever 
been hospitalized for treatment of his facial pain and 
decreased sensation since his separation from service.  
Neither does the record reflect marked interference with his 
employment - again, meaning above and beyond that 
contemplated by his now separate 10 percent rating for this.  
He has submitted no evidence of excessive time off from work 
due to this disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  38 C.F.R. § 3.321(b)(1).  

In summary, the Board concludes that a rating greater than 
the current 10 percent for the veteran's left facial scar is 
not warranted and that a separate 10 percent rating should be 
assigned for moderate incomplete paralysis of the left facial 
nerve under Code 8307.  


ORDER

The claim for an increased rating for the postoperative scar, 
following excision of a lipoma and adenoid cystic carcinoma 
of the left parotid submandibular area, currently evaluated 
10 percent, is denied.  

A separate 10 percent rating, however, is granted for 
incomplete paralysis of the left facial nerve, subject to the 
laws and regulations governing the payment of 
VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


